Citation Nr: 1731597	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  15-08 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen the claim for service connection for a back disability, and if so, whether service connection is warranted.

2. Entitlement to service connection for a neck disability.

3. Entitlement to service connection for upper extremity neuropathy, to include radiculopathy.

4. Entitlement to service connection for lower extremity neuropathy, to include radiculopathy.

5. Entitlement to service connection for an acquired psychiatric disability, to include a nervous condition.

6. Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran had active military service from August 1975 to February 1977.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a back disability, neck disability, neuropathy of the upper and lower extremities, and an acquired psychiatric disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The claim for service connection for a back disability was previously denied by the RO in a decision dated January 1998.  The Veteran did not appeal that decision and no new evidence pertinent to that claim was received by VA within one year from the date that the RO mailed the notice of the determination to the Veteran.

2. New evidence received since the time of the final January 1998 decision relates to an unestablished fact necessary to grant the Veteran's claim of entitlement to service connection for a back disability.


CONCLUSIONS OF LAW

1. The January 1998 rating decision denying service connection for a back disability is final.  38 U.S.C.A. § 7015(c) (West 2014), 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016). 

2. Evidence submitted to reopen the claim of entitlement to service connection for a back disability is new and material.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In January 1998 the RO denied the Veteran's claim for service connection for a back disability.  He has since filed to reopen his claim.

The Board is neither required nor permitted to analyze the merits of a previously denied claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
	
New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App 110 (2010). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

If new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2016).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the record when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c) (2016). 

The Veteran did not file a timely notice of disagreement with the January 1998 denial of his claim and no new evidence pertinent to the claim was received by VA prior to the expiration of the appeal period.  In addition, VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time of the January 1998decision.  Therefore, the January 1998 decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b) and (c), 20.302, 20.1103 (2016).  

The basis of the prior final denial was the RO's finding that the evidence did not show that the Veteran injured his back in service or that he had a current back disability.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the January 1998 rating decision that addresses this basis. 

Evidence added to the record includes a May 2009 MRI with an impression of diffuse disc bulges at L4-L5 and L5-S1 consistent with discogenic disease and bilateral neural foraminal stenosis at L5-S1.  Also added to the record is an August 2009 X-ray with an impression of degenerative vertebral and disc disease with lumbar spasm.  Finally, the Veteran submitted a letter by a private doctor dated in September 2011.  In the letter, the doctor opines that it is more probable than not that the Veteran's back problem has aggravated and also caused neck, neuropathy, and nervous problems that are more probable than not related to service.

Presumed credible, the evidence supports that the Veteran has a current back disability and suggests a connection to service.

Thus, new and material evidence has been submitted to reopen the issue of service connection to a back disability since the January 1998 rating decision.  On this basis, the issue of service connection for a back disability is reopened.


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for a back disability is reopened and, to that extent only, the appeal is granted.


REMAND

Although the Board regrets the additional delay, a remand is required in this case to ensure that there is a complete record upon which to decide the issues so that the Veteran is afforded every possible consideration.  

The Veteran has submitted a September 2011 letter by a private doctor that suggests he has back, neck, neuropathy, and psychiatric issues that are either directly or secondarily related to service.  

VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. §5103A (West 2014); 38 C.F.R. §3.159(c)(4)(2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Therefore, based on the forgoing, the Board finds that the Veteran should be afforded a VA examination of his back and neck, to include any associated neurological symptoms, as well as a mental health examination.

As the Veteran's claim for TDIU is intertwined with his claims for service connection, it must also be remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Arrange for the Veteran to undergo a VA examination of his back and neck, to include any associated neurological symptoms, as well as a mental health examination.  For each diagnosed disability, an opinion should be obtained as to whether it is at least as likely as not that the condition onset in or was caused by the Veteran's service.

2. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


